Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

To enable a more compact prosecution, the Examiner notes the following issues:
The claim listing is not sequential and recite an order of Claim 58, Claim 59 and Claim 50 (see pg. 7).
Claim 33, 36, 39, 41, 44, 47, 54 and 55 would be rejected under 35 USC 112(b) for being indefinite for reciting a broader range and a narrower range in the same claim.

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Acrylate Polymer- elect at least one species of acrylate polymer for examination; if Applicant elects a blend of acrylate polymer for examination, Applicant must further elect the species present in the blend (e.g. a blend consisting of 2,2,2-trifluoroethyl methacrylate and ethyl hexyl acrylate); 
Ferromagnetic Particles- elect at least one species of ferromagnetic particles present in the eyeliner (e.g. a blend of black iron oxide and cobalt ferrite);
Eyeliner At Least One Agent - elect at least one species of agent from claim 49, specification and examples (e.g. shea butter); 
Polymer of the Base of the Prosthetic- elect at least one species from claim 53, specification or examples (e.g. polyurethane);

Ferromagnetic Elements of the Prosthetic-- elect at least one species of elements for examination (e.g. bismanol). 
The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species in that acrylates are adhesive; ferromagnetic particles can be demagnetized and re-magnetized; the eyeliner-at-least one agent are cosmetic additives; polymer base of the prosthetic are non-tacky films; and ferromagnetic elements are permanent magnets. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 31 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/NICOLE P BABSON/Primary Examiner, Art Unit 1619